DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/31/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejections of claim 1 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dias (US 2021/0299332).
Regarding claim 1, a powder (see dry powder of [0091]) composition (see bioceramic particles with spherical or round shape – see [0070]) comprising: particles of copolymer / terpolymer (only one of the Markush grouping need be present to meet the claimed / recited subject matter) having a spherical shape (see [0070]), the copolymer / terpolymer (see copolymer of [0065]) comprising one OR more alkene monomeric species (see one or more alkenes of [0067]) in an amount of 3-7 molar percent (see up to 5 mole percent of [0067]) and the balance (see essentially linear polyethylene / polypropylene) polypropylene (see claim 2).
To select polypropylene from the list of Markush grouping alternatives would have been obvious to try and within the level of skill of one of ordinary skill in the art before the effective filing date.  Doing so improved material mechanics, and provided the option to tailor properties by varying composition ([0010]).
	It would have been obvious to one of ordinary skill in the art to select polypropylene from the list of Markush grouping alternatives in the composition of Dias to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved material characteristics and the option to tailor properties by varying composition.
	Regarding claim 2, Dias discloses: wherein the spherical particles have an aspect ratio of at most 5 (see claim 4).  This is interpreted as an overlapping range to the claimed / recited range which renders the claimed range prima facie obvious to one of ordinary skill in the art.
	Regarding claim 3, the composition disclosed by Dias is interpreted as having a crystallization / melting temperature of less than 100 C as identical compositions have the same properties.  See MPEP 2112.01(II).
    "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").

	Regarding claim 4, the composition disclosed by Dias necessarily has a difference between the melting and crystallization temperature of less than 45 C.  See MPEP 2112.01(II) regarding the composition that is physically the same has the same properties.
	Regarding claim 6, Dias discloses: wherein the monomeric alkene species is ethylene (see [0001], [0006] and [0065]).
	
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dias (US 2021/0299332), and further in view of Kling (CN 101522761).
	Regarding claim 5, Dias does not disclose the branching of the recited materials.
	In the same field of endeavor of PP composites (see title, abs), Kling discloses: wherein the alkene is non-branched (see claim 12).
	To select a non-branched alkene as in Kling in the composition of Dias had the benefit that it improved UV0light stability ([0169]).
	It would have been obvious to one of ordinary skill in the art to combine the non0branching of alkene of Kling with the composite of Dias to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved UV-light stability.
	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dias (US 2021/0299332), and further in view of Morizono (US 2003/0049477).
	Regarding claim 7, Dias does not disclose: wherein the copolymer has a specific tacticity (isotactic / syndiotactic / atactic).
	In the same field of endeavor of PP / PE blends as Dias ([0876]), Morizono discloses: wherein the polymer is isotactic random.
	To select the tacticity of the PP / PE blend of Morizono in the copolymer of Dias had the benefit that it improved the blocking resistance of the composite ([0002]).
	It would have been obvious to one of ordinary skill in the art to combine the tacticity of Morizono as isotactic random with the polymer composite of Dias to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the blocking resistance.

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dias (US 2021/0299332), and further in view of Van Riel (US 2009/0105397).
	Regarding claim 8, Dias does not disclose: wherein the weight average molecular weight to number average molecular weight ratio is from 1.2-5.  The combination Dias necessarily has some polydispersity index, but was not measured / determined / of interest to Dias, while Dias discloses that the polyolefin is ultra-high molecular weight (claim 2).
	In the same field of endeavor of PP composites as Dias (see title, abs), Van Riel discloses: a polydispersity index (taken as an obvious variant to the claimed ratio) of greater than 1.3 ([0040]).  This is an overlapping range to the claimed range.  See MPEP 2144.05 regarding the obviousness of similar, approaching and overlapping ranges, amounts and proportions.
	To select the polydispersity index (PDI) of Van Riel in the polymeric PP composite of Dias had the benefit that it allowed for the improvement of the properties, lowering of costs or both ([0003]).
	It would have been obvious to one of ordinary skill in the art to combine the PDI of Van Riel with the PP composition of Dias to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved the composite’s properties and lowered costs.

	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dias (US 2021/0299332), and further in view of Umezawa-Vizzini (US 2016/0102156).
	Regarding claim 9, the combination Dias does not disclose: wherein the D10 is from 20-40 microns.  Dias necessarily has some sizing / diameter / D10 values.
	In the same field of endeavor of PP blends (see title, abs), Umezawa-Vizzini discloses: wherein the D10 is 25 microns (Example 2 – [0176]).
	To add the D10 of Umezawa-Vizzini to the composition of Dias had the benefit that it improved the catalyst morphology and control of polyolefin plant operation ([0010]) and would have been the optimization of an art-recognized variable for modification to one of ordinary skill in the art.
	It would have been obvious to one of ordinary skill in the art to combine the particle size / D10 of Umezawa-Vizzini with the PE / PP /polyolefin composition of Dias to arrive at the claimed invention before the effective filing date because doing so improved catalyst morphology.
Regarding claim 10, the combination Dias / Umezawa-Vizzini discloses: wherein the particles have less than 150 microns D90 (Ex. 2 – [0176] of Umezawa-Vizzini).
To add the D10 of Umezawa-Vizzini to the composition of Dias had the benefit that it improved the catalyst morphology and control of polyolefin plant operation ([0010]) and would have been the optimization of an art-recognized variable for modification to one of ordinary skill in the art.
	It would have been obvious to one of ordinary skill in the art to combine the particle size / D10 of Umezawa-Vizzini with the PE / PP /polyolefin composition of Dias to arrive at the claimed invention before the effective filing date because doing so improved catalyst morphology.

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dias (US 2021/0299332), and further in view of Lundgard (KR 2015/0103126).
	Regarding claim 11, Dias’ particles have some apparent density necessarily even if the reference is silent as to teaching the value of their density.  The composition has some apparent density necessarily and is the same composition as presented by Applicant.  Since identical compositions have identical properties – see MPEP 2112.01(II).
    "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").

	In the same field of endeavor of PP / PE bends as Dias (see title, abs), Lundgard discloses: wherein the density (taken as the apparent density from .93-.97 (see translation regarding the base polymer polyolefin).
	To select the [apparent] density of Lundgard in the composite of Dias had the benefit that it created a stable dispersion (see polymerization stabilizing effect).
	It would have been obvious to one of ordinary skill in the art to combine the density of Lundgard with the polymer composite of Dias to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the creation of a stable dispersion.

	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dias (US 2021/0299332), and further in view of Flenniken (US 2019/03000659).
	Regarding claim 12, the combination Dias does not disclose: wherein the density of the composite is from .4-.6 g/cm3.
	In the same field of endeavor of PP blends (see title, abs, [0030]) as Dias, Flenniken discloses: wherein the density is about .6 g/cm3 ([0030]).
	To select the density of PP in Flenniken in the PP blend of Dias had the benefit that it allowed for the improved adsorption applications ([0003]).
	It would have been obvious to one of ordinary skill in the art to combine the density of Flenniken with the PP composite / blend of Dias to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved adsorption.
	Regarding claim 13, the combination Dias does not disclose: wherein the density of the composite is > .5 g/cm3.
	In the same field of endeavor of PP blends (see title, abs, [0030]) as Dias, Flenniken discloses: wherein the density is about .6 g/cm3 ([0030]).
	To select the density of PP in Flenniken in the PP blend of Dias had the benefit that it allowed for the improved adsorption applications ([0003]).
	It would have been obvious to one of ordinary skill in the art to combine the density of Flenniken with the PP composite / blend of Dias to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved adsorption.

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dias (US 2021/0299332), and further in view of Gentsch (WO 2019/043137).
	Regarding claim 14, the combination Dias does not disclose: wherein the Hausner ratio is from 1.1-1.4.
	In the same field of endeavor of polymeric resin composites as Dias (see title and abs), Gentsch discloses: wherein the Hausner ratio is 1.286 (see table 14 regarding PCL + 3% UHA).  This is taken as a species that can anticipate the entire genus of ranges.
	To select the Hausner ratio of Gentsch in the composition of Dias had the benefit that it improved powder performance such as flowability and 3D printing characteristics (pp. 4, lines 30-34).
	It would have been obvious to one of ordinary skill in the art to combine the  Hausner ratio of Gentsch with the particle composition of Dias to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved flowability and 3D printing characteristics.
	Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743